Citation Nr: 0618404	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  99-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, to include tuberculosis.

2.  Entitlement to service connection for disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1961 
to August 1963, and from November 1990 to May 1991.  He 
served in the Southwest Asia theater of operations from 
December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a September 1998 rating decision from a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in June 2000 
and in April 2005.

This issue of entitlement to respiratory disability, to 
include tuberculosis, is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.


FINDING OF FACT

The veteran's complaints of chronic fatigue have not been 
medically attributed to a known clinical diagnosis.


CONCLUSION OF LAW

Disability manifested by chronic fatigue was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2003, April 2004 and April 2005 
VCAA letters, the claimant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the April 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised to send any evidence in his possession that 
pertains to his claims.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
October 1996, the appellant filed a claim for service 
connection, which was denied in a September 1998 rating 
decision and remanded by the Board in June 2000.  In July 
2003, a VCAA letter was issued.  Further, subsequent VCAA 
letters were sent to the veteran in April 2004 and April 2005 
upon Board remands.  The VCAA letters notified the claimant 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  After the Board 
remands, the RO took action to correct any deficiencies by 
sending additional VCAA notices to the veteran.  Although the 
notices provided to the claimant in July 2003, April 2004 and 
April 2005 were not given prior to the first AOJ adjudication 
of the claim, the notices were provided prior to the 
veteran's claim being sent back to the Board for appellate 
review.  The contents of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board again finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that with regard to the fatigue 
issue, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record in this case includes service medical records, VA 
treatment records and VA examination reports.  On remand, the 
RO also sent a request for additional medical records to the 
National Personnel Records Center and Wright-Patterson Air 
Force Base.  However, both responded that no additional 
records were available.  Thus, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4) (2005).  No 
additional pertinent evidence has been identified by the 
claimant.  

The veteran was afforded VA examinations in April 1997, 
August 1997, October 2002, November 2002, and May 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability Manifested by Chronic Fatigue

The veteran is also claiming service connection for 
disability manifested by chronic fatigue, to include as due 
to an undiagnosed illness.  The veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. 
§ 3.317(b).  Compensation availability has been expanded to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, as well as any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
38 C.F.R. § 3.317(a)(2)(B).  

Service medical records for active service from both periods 
are silent with respect to complaints of fatigue.  The first 
medical evidence of record concerning fatigue is a December 
1994 VA treatment record that indicated that the veteran 
complained of bouts of fatigue lasting four to five days 
every two to three weeks since April 1994.  Although unclear, 
it also appears that the veteran complained of sleep 
disturbance.  The impression was an essentially normal 
physical examination, but the physician noted chronic 
fatigue. 

An April 1997 VA examination report indicated that the 
veteran complained of periods of fatigue and waking 
frequently during the night.  However, no diagnosis was made 
by the examiner.  An August 1997 VA treatment record 
indicated that increased irritability may be related to 
increased fatigue.  An August 1997 VA examination report 
diagnosed the veteran with fatigue, etiology unknown, normal 
physical examination.  A December 1997 VA treatment record 
indicated that the veteran had problems sleeping for six 
years. 

The October 2002 VA examination report indicated that no 
medical cause for daytime fatigue was found.  November 2002 
VA examinations found no psychiatric illness, or historical 
evidence to support a diagnoses of periodic leg movement 
syndrome, restless leg syndrome, or sleep apnea. 

The May 2005 VA examination report indicated chronic fatigue 
syndrome per history, no physical causes found.  The examiner 
then indicated that the veteran's chronic fatigue syndrome 
was more likely secondary to his sleep disorder due to his 
mental health problems.  A May 2005 VA psychiatric 
examination found that the veteran had mixed-anxiety-
depressive disorder. 

After reviewing the above evidence, the Board is not 
persuaded that the veteran's well-documented chronic fatigue 
has been medically attributed to a known clinical diagnosis.  
Although the May 2005 VA examiner suggested that the fatigue 
was more likely due to a sleep disorder related to mental 
health problems, the record shows that the veteran was 
experiencing chronic fatigue long before any psychiatric 
disorder was noted.  In fact, VA examinations in October 2002 
and November 2002 found no physical cause for the fatigue and 
no psychiatric illness.  It therefore appears that the 
veteran was suffering from chronic fatigue prior to May 2005 
which could not be attributed to a known clinical diagnosis.  
The competent evidence in this case is certainly not clear.  
However, the Board is compelled to find that the positive 
evidence is in a state of equipoise with the negative 
evidence and that service connection for chronic fatigue due 
to an undiagnosed illness is therefore warranted. 


ORDER

Service connection for chronic fatigue due to an undiagnosed 
illness is warranted.  To this extent, the appeal is granted. 


REMAND

Although the May 2005 VA examination report shows that 
pulmonary function tests were ordered, the results of those 
tests do not appear to be associated with the examination 
report.  The report of such tests may be significant in this 
case in view of the opinion of an October 2002 VA examiner 
that the veteran suffered from reactive airway disease 
related to an acute infection in Saudi Arabia.  Under the 
circumstances, the Board believes that the veteran's 
respiratory disability claim cannot be strictly limited to 
consideration of tuberculosis and that clarification 
regarding any current chronic reactive airway disease and any 
relationship to service must be obtained.  These are clearly 
medical matters which must be addressed by medical personnel.  
Therefore, although the Board regrets further delay in 
appellate review, the case must be returned for additional 
medical development. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The reports of any pulmonary function 
tests conducted in connection with the 
May 2005 VA examination should be 
obtained associated with the claims file.  
The claims file (including the report of 
pulmonary function tests) should then be 
reviewed by the May 2005 VA examiner (or, 
if unavailable, by another appropriate VA 
examiner).  It should be clearly reported 
whether the veteran suffers from reactive 
airway disease.  If so, a medical opinion 
should be offered as to whether it is at 
least as likely as not (a 50% or greater 
degree of probability) related to the 
veteran's service.  Reasons for agreeing, 
or disagreeing, with the opinion offered 
by the October 2002 VA examiner should be 
furnished.  If pulmonary function tests 
were not conducted in connection with the 
May 2005 VA examination, then such tests 
should be conducted and the results 
addressed by an appropriate VA examiner, 
with an opinion, as detailed in this 
paragraph.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for respiratory disability, to 
include tuberculosis and/or reactive 
airway disease.  If the benefit is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


